      Case 1:16-cv-09517-LAK-KHP Document 184 Filed 02/06/19 Page 1 of 1

                     BROOK   &   ASSOCIATES,   PLLC 
                          NEW   YORK   |   N E W   J E R S E Y   |   WASHINGTON   DC 

BRIAN C. BROOK                                                                          100   CHURCH   STREET 
BRIAN@BROOK‐LAW.COM                                                                     FLOOR   8 
                                                                                        NEW   YORK,   NY   10007 
                                                                                        TEL:   (212)   256‐1957 
 

                                                            February 6, 2019

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Canandaigua National Bank’s Motion to Intervene

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter. As requested by Order
dated today, ECF No. 183, Plaintiffs advise that they do not oppose the motion to
intervene filed by Canandaigua National Bank.

                                                            Respectfully submitted,



                                                                                        .
                                                            Brian C. Brook

cc:    All counsel of record




                                       WWW.BROOK‐LAW.COM 
